UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form10-Q (Mark One) xQUARTERLY REPORT UNDER SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 OR oTRANSITION REPORT UNDER SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to COMMISSION FILE NUMBER 333-162103 China Bilingual Technology & Education Group Inc. (Exact Name of small business issuer as specified in its charter) Nevada 68-0678185 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) No. 2 Longbao Street, Xiaodian Zone, Tayyuan City, Shanxi Province, China 030031 (Address of principal executive offices) (Zip Code) Issuer’s telephone Number: 01186-351-7963988 Indicate by check mark whether the issuer (1)filed all reports required to be filed by Section13 or 15(d)of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No x As of August 13, 2010 the issuer had 29,999,998 outstanding shares of Common Stock. TABLE OF CONTENTS Page PARTI Item 1. Financial Statements 1-27 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operation 28-31 Item 3. Quantitative and Qualitative Disclosures About Market Risk 34 Item 4T Controls and Procedures 34 PARTII Item 1. Legal Proceedings 35 Item 1A. Risk Factors 35 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 35 Item 3. Defaults Upon Senior Securities 33 Item 4. Reserved 35 Item 5. Other Information 35 Item 6. Exhibits 36 PART 1 -FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENT CHINA BILINGUAL TECHNOLOGY & EDUCATION GROUP INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS June 30, December 31, ASSETS (Unaudited) CURRENT ASSETS Cash and cash equivalents $ $ Inventory Due from related parties Prepayments and other current assets Total Current Assets LONG-TERM ASSETS Property and equipment, net Land use rights, net Total Long-Term Assets TOTAL ASSETS $ $ See accompanying notes to the condensed consolidated financial statements. 1 CHINA BILINGUAL TECHNOLOGY & EDUCATION GROUP INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (CONTINUED) June 30, December 31, LIABILITIES AND SHAREHOLDERS’ EQUITY CURRENT LIABILITIES (Unaudited) Accounts payable $ $ Other payables Refundable deposits Prepaid tuition Home purchase down payment Accrued expenses and other current liabilities Due to related parties Total Current Liabilities TOTAL LIABILITIES SHAREHOLDERS’ EQUITY Common stock, $0.001 par value; 75,000,000 shares authorized,29,999,998 shares issued and outstanding at June 30, 2010, and December 31, 2009, respectively Additional paid-in capital Retained earnings Accumulated other comprehensive income TOTAL SHAREHOLDERS’ EQUITY TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $ $ See accompanying notes to the condensed consolidated financial statements 2 CHINA BILINGUAL TECHNOLOGY & EDUCATION GROUP INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME For The Six months Ended June 30, (Unaudited) (Unaudited) REVENUES Tuition fee $ $ Room and board and other services TOTAL REVENUES COST OF REVENUES Tuition cost ) ) Room and board and other service cost ) ) TOTAL COST OF REVENUES ) ) GROSS PROFIT OPERATING EXPENSES General and administrative ) ) TOTAL OPERATING EXPENSES ) ) INCOME FROM OPERATION OTHER INCOME (EXPENSE) Interest income Interest expense - ) Foreign exchange loss ) - Miscellaneous expense INCOME BEFORE INCOME TAXES INCOME TAXES - - NET INCOME $ $ Earnings per share $ $ Basic and diluted earnings per share $ $ Basic and diluted weighted average shares outstanding See accompanying notes to the condensed consolidated financial statements. 3 CHINA BILINGUAL TECHNOLOGY & EDUCATION GROUP INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME For The Three Months Ended June 30, (Unaudited) (Unaudited) REVENUES Tuition fee $ $ Room and board and other services TOTAL REVENUES COST OF REVENUES Tuition cost ) ) Room and board and other service cost ) ) TOTAL COST OF REVENUES ) ) GROSS PROFIT OPERATING EXPENSES General and administrative ) ) TOTAL OPERATING EXPENSES ) ) INCOME FROM OPERATION OTHER INCOME (EXPENSE) Interest income Interest expense - ) Miscellaneous income INCOME BEFORE INCOME TAXES INCOME TAXES - - NET INCOME $ $ Earnings per share $ $ Basic and diluted earnings per share $ $ Basic and diluted weighted average shares outstanding See accompanying notes to the condensed consolidated financial statements. 4 CHINA BILINGUAL TECHNOLOGY & EDUCATION GROUP INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME For The Six Months Ended June 30, For The Three Months Ended June 30, (Unaudited) (Unaudited) Net income $ Foreign currency translation, net of tax Total comprehensive income $ See accompanying notes to the condensed consolidated financial statements. 5 CHINA BILINGUAL TECHNOLOGY & EDUCATION GROUP INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS For The Six Months Ended June 30, CASH FLOWS FROM OPERATING ACTIVITIES: (Unaudited) (Unaudited) Net income $ $ Depreciation and amortization of property and equipment Amortization of land use rights Loss on disposal of property and equipment Changes in operating assets and liabilities: (Increase) Decrease In: Accounts receivable - - Inventory ) Prepayments and other current assets ) Due from related parties - - Increase (Decrease) In: Accounts payable ) ) Other payables ) ) Refundable deposits ) ) Prepaid tuition Home purchase down payment ) Accrued expenses and other current liabilities ) ) Net cash provided by operating activities $ $ CASH FLOWS FROM INVESTING ACTIVITIES: Purchases of property and equipment $ ) $ ) Proceeds from disposal of property and equipment - Advances to/due from related parties ) ) Collection of amounts due from related parties - - Net cash used in investing activities $ ) $ ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from short-term loans $
